Citation Nr: 1722100	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial compensable rating prior to April 26, 2016 and in excess of 10 percent thereafter for scar, dorsum of the right hand.

3.  Entitlement to an initial compensable rating for essential tremor.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for GERD, right hand scar, and essential tremor at noncompensable ratings effective August 1, 2010 (the day after separation from active duty).  The Veteran disagreed with these initial ratings.  Jurisdiction currently resides with the RO in Waco, Texas.  

Following the June 2011 rating decision, in August 2016, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 10 percent, effective August 1, 2010, for the Veteran's service-connected GERD and an increased rating of 10 percent, effective April 26, 2016, for scar, dorsum of right hand.  As these awards do not constitute a full grant of the benefits sought, the claims for higher ratings remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  This action resulted in an initial staged rating for scar, dorsum of right hand as reflected on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the AOJ did not readjudicate the increased rating claim for GERD in a Supplement Statement of the Case (SSOC) because the AOJ considered the 10 percent grant a full grant of the benefits sought on appeal.  The AOJ indicated that according to the Veteran's VA Form 9 he was only requesting an evaluation of at least 10 percent for GERD.  See August 2016 Rating Decision.  However, in general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B., 6 Vet. App. at 35.  Therefore, as previously indicated, this issue is still before Board.  Accordingly, the AOJ's failure to issue an SSOC does not prejudice the Veteran as this case is being returned to the AOJ on remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  Hearings may be requested when submitting the substantive appeal (VA Form 9) or, subject to certain restrictions, at any time thereafter.  38 C.F.R. § 20.703 (2016).

The record indicates that, on August 2, 2012, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) by designating so on a timely submitted VA Form 9.  Subsequently, on August 22, 2012, the Veteran's representative submitted a claims tracking form referencing an enclosed "VA Correspondence - Withdraw of the BVA hearing."  See August 2012 Third Party Correspondence.  As a result, a hearing was not scheduled.

Although it appears the RO treated the hearing request as withdrawn, the record does not support a withdrawal of the hearing request.  In pertinent part, no such "VA Correspondence - Withdraw of the BVA hearing" is of record.  See March 2014 VA Memo.  Furthermore, prior to certification of the appeal to the Board, in a December 2014 statement, the Veteran requested to change his request for a Travel Board hearing to a videoconference hearing.  See December 2014 Statement in Support of Claim.  Thus, it does not appear the Veteran withdrew his hearing request.  

Moreover, even assuming the Veteran withdrew his hearing request in August 2012; the December 2014 statement indicates his intent to request a new Board hearing via videoconference.  To date, there is no indication that the RO has scheduled the Veteran for either requested hearing.  As such, in light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a videoconference hearing before a VLJ.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  Notification of the date and time of the hearing shall be sent to him at his verified address or otherwise his last known address, as well as to his representative.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




